UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JACKIE HODGE,

                                  Plaintiff,

                     -against-                                    19-CV-2474 (CM)

 THE CITY OF NEW YORK; RNDC                                     ORDER TO AMEND
 DEPUTY JONES #33; RNDC C.O. JOHN
 DOE,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at the Vernon C. Bain Center, brings this pro se action

under 42 U.S.C. § 1983, alleging that his constitutional rights were violated at the Robert N.

Davoren Center (RNDC) on Rikers Island. By order dated March 21, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis.1 For the

reasons set forth below, the Court grants Plaintiff leave to file an amended complaint within sixty

days of the date of this order.

                                     STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       The following allegations are from Plaintiff Jackie Hodge’s complaint. On August 22,

2018, Plaintiff was “working intake” at RNDC when “there was an alarm.” A “Pro-Team went

out” to a housing unit, and returned with four detainees who were “not secured.” While Plaintiff

was walking “to the pantry,” one of those detainees hit Plaintiff in the eye, and “they” —

presumably correction officers – “sprayed this writer and not the inmate that attacked” Plaintiff.

Plaintiff was taken to medical, and he now takes anti-anxiety medication because of the attack.

Plaintiff seeks money damages. (ECF No. 2 ¶ V.)

                                          DISCUSSION

A.      Deliberate Indifference to Risk of Harm

       Plaintiff does not indicate whether, at the time of the incident, he was a post-conviction

prisoner or a pretrial detainee, and it is therefore unclear whether his claims arise under the

Eighth or the Fourteenth Amendment. The Court therefore analyzes Plaintiff’s claims under both

frameworks.

       The Eighth Amendment requires prison officials to take reasonable measures to ensure

the safety of convicted prisoners, including protecting them against violence by other inmates.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). The failure to protect a prisoner constitutes cruel

and unusual punishment when prison officials exhibit “deliberate indifference” to a substantial

risk of serious harm to the inmate. Id. at 828; Morales v. N.Y. State Dep’t of Corr., 842 F.2d 27,

30 (2d Cir. 1988). To be liable for violating a prisoner’s Eighth Amendment rights, prison

officials must be subjectively aware of an excessive risk to inmate health or safety and disregard


                                                  2
it. Farmer, 511 U.S. at 837; see Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994)

(“Deliberate indifference requires more than negligence, but less than conduct undertaken for the

very purpose of causing harm.”).

       “A pretrial detainee’s claims of unconstitutional conditions of confinement are governed

by the Due Process Clause of the Fourteenth Amendment.” Darnell v. Pineiro, 849 F.3d 17, 29

(2d Cir. 2017) (citations omitted). A pretrial detainee may prevail in a claim for deliberate

indifference even when a state actor merely should have known of the serious risk, an objective

standard. Id. at 35 (holding that a pretrial detainee must plead that the defendant “acted

intentionally to impose the alleged condition, or recklessly failed to act with reasonable care to

mitigate the risk that the condition posed to the pretrial detainee even though the defendant-

official knew, or should have known, that the condition posed an excessive risk to health or

safety”); Taylor v. City of New York, No. 16-CV-7857 (NRB), 2018 WL 1737626, at *12

(S.D.N.Y. Mar. 27, 2018) (“Although Darnell involved a Fourteenth Amendment challenge to a

prisoner’s conditions of confinement, its holding applies with equal measure to failure to protect

claims.”).

       The complaint does not plead facts about Deputy Jones or the unidentified correction

officer, both of whom are named as defendants in this action. Plaintiff does not allege that

Defendants knew that the other inmate posed a serious risk of harm to Plaintiff and were

deliberately indifferent to that risk, or that Defendants should have known of such a risk. Plaintiff

briefly mentions that someone “sprayed” him and not the inmate who assaulted him, but Plaintiff

does not allege that Defendants sprayed him, injured him, or acted with deliberate indifference




                                                 3
during the spraying incident.2 It is unclear whether the alleged incident was “objectively,

sufficiently serious” or that a correction officer acted with the requisite intent. In short, Plaintiff

does not plead any facts about what these two defendants personally did or failed to do that

violated his rights. See Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir.

2013) (holding that plaintiff must allege facts showing a defendant’s direct and personal

involvement in the alleged constitutional deprivation).

        Plaintiff thus fails to state a claim against Deputy Jones or the John Doe correction officer

for either failing to protect him from a risk of serious injury, or for using excessive force against

him by spraying him with a chemical agent.

 B.         Municipal Liability

        Plaintiff names the City of New York as a Defendant. When a plaintiff sues a

municipality under § 1983, it is not enough for the plaintiff to allege that one of the

municipality’s employees or agents engaged in some wrongdoing. The plaintiff must show that

the municipality itself caused the violation of the plaintiff’s rights. See Connick v. Thompson,

131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government may be liable under

this section [1983] if the governmental body itself ‘subjects’ a person to a deprivation of rights or

‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell v. Dep’t of Soc. Servs.

of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir.


        2
         A prisoner may be able to state an excessive force claim if he is injured by officers who
are using force against another inmate. See, e.g., Rodriguez v. City of N.Y., No. 14-CV-8647
(PGG), 2016 WL 5476003, at *4 (S.D.N.Y. Sept. 29, 2016) (adopting magistrate’s
recommendation to deny motion to dismiss “an Eighth Amendment excessive force claim [that
was] based on a transferred intent theory”); Bilan v. Davis, No. 11-CV-5509 (RJS) (JLC), 2013
WL 3940562, at *7 (S.D.N.Y. July 31, 2013) (holding that allegations could potentially state a
claim for excessive force if plaintiff were injured while officers were using excessive force
against a non-party inmate), rep’t and rec. adopted by 2013 WL 4455408 (S.D.N.Y. Aug. 20,
2013).


                                                   4
2011). In other words, to state a § 1983 claim against a municipality, the plaintiff must allege

facts showing (1) the existence of a municipal policy, custom, or practice, and (2) that the policy,

custom, or practice caused the violation of the plaintiff’s constitutional rights. See Jones v. Town

of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown,

520 U.S. 397, 403 (1997) (internal citations omitted).

       There are no facts in the complaint implicating a municipal policy, custom, or practice.

Accordingly, Plaintiff has failed to state a municipal liability claim against the City of New York.

                                       LEAVE TO AMEND

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because it is unclear whether the defects in Plaintiff’s complaint can be cured with an

amendment, the Court grants Plaintiff leave to amend his complaint, including to plead facts

about what role, if any, the two defendants played in the August 22, 2018 incident.

       First, Plaintiff must name as the defendants in the caption and in the statement of claim

those individuals who were allegedly involved in the deprivation of his federal rights. If Plaintiff

does not know the name of a defendant, he may refer to that individual as “John Doe” or “Jane

Doe” in both the caption and the body of the amended complaint.3 The naming of John Doe

defendants, however, does not toll the three-year statute of limitations period governing this

action and Plaintiff shall be responsible for ascertaining the true identity of any “John Doe”

defendants and amending his complaint to include the identity of any “John Doe” defendants



       3
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                 5
before the statute of limitations period expires. Should Plaintiff seek to add a new claim or party

after the statute of limitations period has expired, he must meet the requirements of Rule 15(c) of

the Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

           give the names and titles of all relevant persons;

           describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

           give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

           give the location where each relevant event occurred;

           describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

           state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s claims against the City of New York



                                                  6
are dismissed for failure to state a claim on which relief may be granted. 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 19-CV-2474 (CM). An Amended Complaint form is

attached to this order. No summons will issue at this time. If Plaintiff fails to comply within the

time allowed and cannot show good cause to excuse such failure, the Court will dismiss the

complaint for failure to state a claim upon which relief may be granted.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:     April 1, 2019
            New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  7
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
